Case 3:19-cr-00700-RS Document8 Filed 12/17/19 Page 1 of 12

*

Gnited States District Court )\_ED
THE
NORTHERN weTRir OF CALIFORNIA DEC 17 2015

VENUE: SAN FRANCISCO So So Guat

CLERK, U.S.
NORTH DISTRICT OF caro

UNITED _™_ OF “CUR 1 9 0 7 0 0

FROYLAN SANCHEZ,
a/k/a Froylan Azhea Martinez-Sanchez,
a/k/a Daniel Sanchez Bustos, and
JOSE IVAN SANCHEZ

 

DEFENDANT(S).

 

INDICTMENT

21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(c) — Conspiracy to Distribute and Possess with Intent to Distribute
Methamphetamine and Cocaine;
21 U.S.C. § 841(a)(1) and (b)(1)(C) — Distribution of Methamphetamine (Multiple Counts);
21 U.S.C. § 841(a)(1) and (b)(1)(C) — Distribution of Cocaine;
21 U.S.C. § 853 — Forfeiture Allegation
18 U.S.C. § 2 — Aiding and Abetting

Tave Bill

Foreman

A true bill.

 

Filed in open court this _ 7 P-_ day of
Daten 22)
“hy fe os Maye
ee [>> “es NO PROCESS

IHOMAS S. HIXSON Bail h
UNITED STATES MAGISTRATE JUDGE

 

 
 

AO 257 (Rev. 6/78)

Case 3:19-cr-00700-RS Document 8 Filed 12/17/19 Page 2 of 12

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINARE

- IN U.S. DISTRICT COURT

 

 

 

BY: L] COMPLAINT C1] INFORMATION INDICTMENT

OFFENSE CHARGED LI] suPERSEDING

 

 

L] Petty
[-] Minor

Misde-
CO meanor

Felony

See Attachment

PENALTY: See Attachment

— PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

SA Landon Hoffman, Homeland Security Investigations

 

gO person is awaiting trial in another Federal or State Court,
give name of court

 

this person/proceeding is transferred from another district
C per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of

charges previously dismissed
C] which were dismissed on motion SHOW

of: \ DOCKET NO.

[] U.S. ATTORNEY CF DEFENSE

this prosecution relates to a
pending case involving this same
defendant MAGISTRATE
prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

CASE NO.
\ 19-mj-72010
Name and Office of Person

Furnishing Information on this form DAVID L. ANDERSON

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Sloan Heffron

 

 

PROCESS:
[_] SUMMONS NO PROCESS* [_] WARRANT

lf Summons, complete following:
[_] Arraignment [] Initial Appearance

Defendant Address:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

Date/Time:

Name of District Court, and/or Judge/Magistrate Location

DESoR TEAR DISTRICT OF CALIFORNIA
GUSAN Y. SGANERANCISCO DIVISION

 

CUS. DISTRICT COer
aaa UST

Froylan Sanchez, a/k/a Froylan Azhea Martinez-Sanchez,
» a/k/a Daniel Sanchez Bustos

DISTRICT COURT NUMBER a

CR 19 0700

DEFENDANT

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [J If not detained give date any prior
summons was served on above charges >

2) (J !s a Fugitive

3) [[] !s on Bail or Release from (show District)

 

IS INCUSTODY
4) On this charge

5) [[] On another conviction

\ CJ Federal T] State

6) [_] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

 

Has detainer L_] Yes It "Yes
give date

been filed? C No filed
DATE OF » Month/Day/Y ear
ARREST 12/12/19

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S, CUSTODY

 

 

 

 

C] This report amends AO 257 previously submitted

 

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 

 
Case 3:19-cr-00700-RS Document 8 Filed 12/17/19 Page 3 of 12

FILED

ATTACHMENT TO PENALTY SHEET DEC 17 2015

_ ONG
SUSAN Y waiot COURT

Count One: 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(C) - Conspiracy to Distriihite.8. t ALIEORMIA
Possess with Intent to Distribute Methamphetamine and CARR RD SINE! oF

Maximum Penalties:

* Imprisonment: 20 years (21 U.S.C. § 841(b)(1)(C))
* Fine: $1,000,000 (21 U.S.C. § 841(b)(1)(C))
* Supervised Release: life (with minimum of 3 years) (21 U.S.C.

§ 841(b)(1)(C))
* Special Assessment: $100 (18 U.S.C. § 3013) RS

* Forfei
Denial of Federal Benefits C R 1 9 0 % 0 QO

* Immigration Consequences (including potential removal)

Count Two: 21 U.S.C. § 841(a)(1) and (b)(1)(C) — Distribution of Methamphetamine

Maximum Penalties:

* Imprisonment: 20 years (21 U.S.C. § 841(b)(1)(C))

* Fine: $1,000,000 (21 U.S.C. § 841(b)(1)(C))

¢ Supervised Release: life (with minimum of 3 years) (21 U.S.C.
§ 841(b)(1)(C))

* Special Assessment: $100 (18 U.S.C. § 3013)

* Forfeiture

* Denial of Federal Benefits

* Immigration Consequences (including potential removal)

Count Three: 21 U.S.C. § 841(a)(1) and (b)(1)(C) — Distribution of Cocaine

Maximum Penalties:

Hf
Ht
Hf

* Imprisonment: 20 years (21 U.S.C. § 841(b)(1)(C))

* Fine: $1,000,000 (21 U.S.C. § 841(b)(1)(C))

* Supervised Release: life (with minimum of 3 years) (21 U.S.C.
§ 841(b)(1)(C))

¢ Special Assessment: $100 (18 U.S.C. § 3013)

* Forfeiture

* Denial of Federal Benefits

* Immigration Consequences (including potential removal)
™~

Case 3:19-cr-00700-RS Document8 Filed 12/17/19 Page 4 of 12

Count Four: 21 U.S.C. § 841(a)(1) and (b)(1)(C) — Distribution of Metham Reo

FILED

EC 17 2018

SUSAN YT SQUAT

Maximum Penalties: * Imprisonment: 20 years (21 U.S.C. § 841 (oI CR SETS us OF Te CALIFORNIA

ORTH Dt
+ Fine: $1,000,000 (21 U.S.C. § 841(b)(1)(C))

¢ Supervised Release: life (with minimum of 3 years) (21 U.S.C.
§ 841(b)(1)(C))
¢ Special Assessment: $100 (18 U.S.C. § 3013)

- Forfeiture RS

¢ Denial of Federal Benefits

* Immigration ConseaugireRgnctuape "G'7H 0

Count Five: 21 U.S.C. § 841(a)(1) and (b)(1)(C) — Distribution of Methamphetamine

Maximum Penalties:

* Imprisonment: 20 years (21 U.S.C. § 841(b)(1)(C))

* Fine: $1,000,000 (21 U.S.C. § 841(b)(1)(C))

* Supervised Release: life (with minimum of 3 years) (21 U.S.C.
§ 841(6)(1)(C))

* Special Assessment: $100 (18 U.S.C. § 3013)

* Forfeiture

* Denial of Federal Benefits

* Immigration Consequences (including potential removal)
 

AO 257 (Rev. 6/78)

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U:

 

 

 

 

 

   

 

BY: O COMPLAINT L INFORMATION INDICTMENT _____ Name of District Court) RGor duds 2 Gistrate Location
OFFENSE CHARGED J SUPERSEDING NORTHERN PROBA T SESH T ORNS
SARLERKNESSESOTRIGI
See Attachment [[] Petty IGRTHRISCTOICT O] ‘
L] Minor -- DEFENDANT - U.S
Misde- ,
LJ meanor b Jose Ivan Sanchez

 

x]

Felony oe Eourpug= 0 " Q Q
PENALTY: See Attachment

 

 

— DEFENDANT
PROCEEDING —-——___ IS NOTIN CUSTODY
i hi ding.
Name of Complaintant Agency, or Person (& Title, if any) VO fase Wetained give date ery er outcome this proceeding

. + ae summons was served on above charges
SA Landon Hoffman, Homeland Security Investigations 9

 

person is awaiting trial in another Federal or State Court, 2) [_] 's a Fugitive
O give name of court

3) [| Is on Bail or Release from (show District)

 

 

oO this person/proceeding is transferred from another district

per (circle one) FRCrp 20, 21, or 40. Show District
IS IN CUSTODY

4) On this charge

 

this is a reprosecution of

 

 

 

 

 

 

 

 

 

 

charges previously dismissed 5) On another conviction
CO which were dismissed on motion SHOW U \ C] Federal CT] State
of: DOCKET NO.
6) [_] Awaiting trial on other charges
L] U.S. ATTORNEY CJ DEFENSE . oe
If answer to (6) is "Yes", show name of institution
this prosecution relates to a Wel
pending case involving this same Has detainer L] Yes sive date
defendant MAGISTRATE been filed? N
[_] No filed
CASE NO. /
prior proceedings or appearance(s) DATE OF » Month/Day/Year
before U.S. Magistrate regarding this 19-mj-72010 ARREST 12/2/19
defendant were recorded under = Or... if Arresting Agency & Warrant were not
Name and Office of Person DATE TRANSFERRED Month/Day/Year
Furnishing Information on this form DAVID L. ANDERSON TO U.S. CUSTODY
[x] U.S. Attorney [] Other U.S. Agency
Name of Assistant U.S. C} This report amends AO 257 previously submitted
Attomey (if assigned) Sloan Heffron

 

 

 

ADDITIONAL INFORMATION OR COMMENTS
PROCESS:

[~] SUMMONS NO PROCESS* [_] WARRANT Bail Amount:

lf Summons, complete following:

[] Arraignment [] Initial Appearance “Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Defendant Address:

Date/Time: Before Judge:

 

Comments:

 

 

 
Case 3:19-cr-00700-RS Document 8 Filed 12/17/19 Page SILED

DEC 17 2018

¥, SOONG
ATTACHMENT TO PENALTY SHEET 4.) pisiRICT COURT

NORTH SISTRICT OF CALIFORNIA

Count One: 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(C) - Conspiracy to Distribute and
Possess with Intent to Distribute Methamphetamine and Cocaine

Maximum Penalties:

« Imprisonment: 20 years (21 U.S.C. Pos RS

¢ Fine: $1,000,000 (21 U.S.C. § MC)) Qe 0 0

« Supervised Release: life (with ve, of 3 Ly (21
§ 841(b)(1)(C))

* Special Assessment: $100 (18 U.S.C. § 3013)

* Forfeiture

* Denial of Federal Benefits

* Immigration Consequences (including potential removal)

Count Two: 21 U.S.C. § 841({a)(1) and (b)(1)(C) — Distribution of Methamphetamine

Maximum Penalties:

¢ Imprisonment: 20 years (21 U.S.C. § 841(b)(1)(C))

¢ Fine: $1,000,000 (21 U.S.C. § 841(b)(1)(C))

¢ Supervised Release: life (with minimum of 3 years) (21 U.S.C.
§ 841(b)(1)(C))

* Special Assessment: $100 (18 U.S.C. § 3013)

* Forfeiture

* Denial of Federal Benefits

* Immigration Consequences (including potential removal)

Count Three: 21 U.S.C. § 841(a)(1) and (b)(1)(C) — Distribution of Cocaine

Maximum Penalties:

Hf
if
Ht

° Imprisonment: 20 years (21 U.S.C. § 841(b)(1)(C))

« Fine: $1,000,000 (21 U.S.C. § 841(b)(1)(C))

¢ Supervised Release: life (with minimum of 3 years) (21 U.S.C.
§ 841(b)(1)(C))

* Special Assessment: $100 (18 U.S.C. § 3013)

* Forfeiture

* Denial of Federal Benefits

* Immigration Consequences (including potential removal)
Case 3:19-cr-00700-RS Document8 Filed 12/17/19 Page 7 of 12

Count Four: 21 U.S.C. § 841(a)(1) and (b)(1)(C) — Distribution of Methiiiihthefiaatiny

Maximum Penalties:

* Imprisonment: 20 years (21 U.S.C. § 841(b)(1)(C)

* Fine: $1,000,000 (21 U.S.C. § 841(b)(1(C)) DEC 17 2013

¢ Supervised Release: life (with minimum of 3 yeatsh421 UBGENG at
§ 841(b)(1)(C)) NORTH DISTRICT OF caLFORH

* Special Assessment: $100 (18 U.S.C. § 3013)

* Forfeiture ,

* Denial of Federal ponent R 1 9 0 ¢ 0 0

+ Immigration Consequences (including potential removal)

Count Five: 21 U.S.C. § 841(a)(1) and (b)(1)(C) — Distribution of Methamphetamine

Maximum Penalties:

¢ Imprisonment: 20 years (21 U.S.C. § 841(b)(1)(C))

* Fine: $1,000,000 (21 U.S.C. § 841(b)(1)(C))

* Supervised Release: life (with minimum of 3 years) (21 U.S.C.
§ 841(b)(1)(C))

* Special Assessment: $100 (18 U.S.C. § 3013)

* Forfeiture

* Denial of Federal Benefits

* Immigration Consequences (including potential removal)
N

oe Se SN DBD eH Se W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cr-00700-RS Document 8 Filed 12/17/19 Page 8 of 12

DAVID L. ANDERSON (CABN 149604)

 

 

 

United States Attorney eILC _
DEC 47 213
SUSAN Y Y, SOU AICI ct AT
RK, US s, DISTR “Ori “ah
NORTH DS DISTRICT OF GALIFOR
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA RS
SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ¢ Re Ny 9 0 v 0 0
Plaintiff, ) NIOLATIONS:
) 21 U.S.C. §§ 846, 841(a)(1) and (6)(1)(C) —
Vv. Conspiracy to Distribute and Possess with Intent to
Distribute Methamphetamine and Cocaine;
FROYLAN SANCHEZ, ) er
a/k/a Froylan Azhea Martinez-Sanchez, ) 21 U.S.C. § 841(a)(1) and (b)(1)(C) — Distribution of
a/k/a Daniel Sanchez Bustos, and ) Methamphetamine (Multiple Counts);
) 21 U.S.C. § 841(a)(1) and (b)(1)(C) — Distribution of
JOSE IVAN SANCHEZ, ) Cocaine;
) 21 U.S.C. § 853 — Forfeiture Allegation;
Defendants. ; 18 U.S.C. § 2— Aiding and Abetting
)
INDICTMENT
The Grand Jury charges:
COUNT ONE: (21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(C) — Conspiracy to Distribute and Possess
with Intent to Distribute Methamphetamine and Cocaine)
Beginning on or about August 23, 2019, and continuing to on or about November 7, 2019, in the
Northern District of California and elsewhere, the defendants,

FROYLAN SANCHEZ,
a/k/a Froylan Azhea Martinez-Sanchez, a/k/a Daniel Sanchez Bustos, and
JOSE IVAN SANCHEZ,
and others known and unknown to the Grand Jury, did knowingly and intentionally conspire to distribute

and possess with intent to distribute a mixture and substance containing a detectable amount of

INDICTMENT

 
N

oOo Fe ND AW Ee WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00700-RS Document8 Filed 12/17/19 Page 9 of 12

methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled substance, and a
mixture and substance containing a detectable amount of cocaine, a Schedule II controlled substance, in

violation of Title 21, United States Code, Sections 846 and 841(a)(1) and (b)(1)(C).

COUNT TWO: (21 U.S.C. § 841(a)(1) and (b)(1)(C) — Distribution of Methamphetamine)

On or about August 23, 2019, in the Northern District of California, the defendants,
FROYLAN SANCHEZ,
a/k/a Froylan Azhea Martinez-Sanchez, a/k/a Daniel Sanchez Bustos, and
JOSE IVAN SANCHEZ,
did knowingly and intentionally distribute a mixture and substance containing a detectable
amount of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled

substance, in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C) and Title 18,

United States Code, Section 2.
COUNT THREE: (21 U.S.C. § 841(a)(1) and (b)(1)(C) — Distribution of Cocaine)

On or about August 23, 2019, in the Northern District of California, the defendants,
FROYLAN SANCHEZ,
a/k/a Froylan Azhea Martinez-Sanchez, a/k/a Daniel Sanchez Bustos, and
JOSE IVAN SANCHEZ,
did knowingly and intentionally distribute a mixture and substance containing a detectable
amount of cocaine, its salts, optical and geometric isomers, and salts of its isomers, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C) and

Title 18, United States Code, Section 2.
COUNT FOUR: (21 U.S.C. § 841(a)(1) and (6)(1)(C) — Distribution of Methamphetamine)

On or about September 13, 2019, in the Northern District of California, the defendants,

FROYLAN SANCHEZ,
a/k/a Froylan Azhea Martinez-Sanchez, a/k/a Daniel Sanchez Bustos, and

INDICTMENT 2

 
oO S&S NY DBD nH BP W BD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00700-RS Document 8 Filed 12/17/19 Page 10 of 12

JOSE IVAN SANCHEZ,
did knowingly and intentionally distribute a mixture and substance containing a detectable
amount of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled
substance, in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C) and Title 18,

United States Code, Section 2.

COUNT FIVE: (21 U.S.C. § 841(a)(1) and (b)(1)(C) — Distribution of Methamphetamine)

On or about November 7, 2019, in the Northern District of California, the defendants,
FROYLAN SANCHEZ,
a/k/a Froylan Azhea Martinez-Sanchez, a/k/a Daniel Sanchez Bustos, and
JOSE IVAN SANCHEZ,
did knowingly and intentionally distribute a mixture and substance containing a detectable
amount of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled

substance, in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C) and Title 18,

United States Code, Section 2.

FORFEITURE ALLEGATION: (21 U.S.C. § 853(a))
The allegations contained above are hereby re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to Title 21, United States Code, Section 853(a).
Upon conviction of any of the offenses alleged in Counts One through Five above, the
defendants,
FROYLAN SANCHEZ,
a/k/a Froylan Azhea Martinez-Sanchez, a/k/a Daniel Sanchez Bustos, and
JOSE IVAN SANCHEZ,
shall forfeit to the United States all right, title, and interest in any property constituting and derived from
any proceeds defendant obtained, directly or indirectly, as a result of such violations, and any property
used, or intended to be used, in any manner or part, to commit or to facilitate the commission of such

violations, including but not limited to a forfeiture money judgment.

If any of the property described above, as a result of any act or omission of the defendants:

INDICTMENT 3

 
 

 

Case 3:19-cr-00700-RS Document8 Filed 12/17/19 Page 11 of 12

a. cannot be located upon exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

ee has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

é has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,
United States Code, Section 853(p).
All pursuant to Title 21, United States Code, Section 853, and Federal Rule of Criminal

Procedure 32.2.

 

DATED: A TRUE BILL.
Ia /re-/4 Zidol-
FOREPERSON

San Francisco

DAVID L. ANDERSON
United States Attorney

Low. Mien]
SLOAN HEFFRON — ‘
Assistant United States Attorney

INDICTMENT 4

 
Case 3:19-cr-00700-RS Document8 Filed 12/17/19 Page 12 of 12

FILED

UNITED STATES DISTRICT COURT pec 17 28

NORTHERN DISTRICT OF CALIFORNIA

 

ONG
NY. SOON AT
nea uS s, vista PORN
CRIMINAL COVER SHEET NORTH BISTEIS
Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed and submitted,
along with the Defendant Information Form, for each new criminal case. RS
CASE NAME:

USA V. FROYLAN SANCHEZ et al

This Case Under Seal?
Total Number of Defendants:

Does this case involve ONLY charges
under 8 U.S.C. § 1325 and/or 1326?

Venue (Per Crim. L.R. 18-1):

Is this a potential high-cost case?

Is any defendant charged with
a death-penalty-eligible crime?

Is this a RICO Act gang case?

Assigned AUSA
(Lead Attorney): Sloan Heffron

Comments:

Form CAND-CRIM-COVER (Rev. 11/16)

CRIS” 0700

Yes

1

SF

Yes

Yes

Yes

No ¥

27 ¥ 8 or more

No

OAK SJ

No Y
No f
No Y

Date Submitted: ]2/17/2019

RESET FORM SAVE PDF

 
